Exhibit Pacific Premier Bancorp, Inc. Announces Operating Results for the Year Costa Mesa, Calif., January 29, 2009 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank (the “Bank”), recorded net income of $701,000, or $0.11 per diluted share, for the year ended December 31, 2008 compared to $3.6 million, or $0.55 per diluted share, in the comparable prior period, a decrease of 70.9% per diluted share.In the quarter ended December 31, 2008, an other-than-temporary impairment (“OTTI”) charge of $1.3 million, or $0.13 per diluted share (after-tax), was recorded on private label mortgage-backed securities (“MBS”) that the Bank received when it redeemed its shares in the AMF mutual funds in the second quarter of 2008. In the fourth quarter of 2008, the Company recorded net income of $105,000, or $0.02 per diluted share, compared to net income of $662,000, or $0.10 per diluted share, for the fourth quarter of 2007.All diluted earnings per share amounts have been adjusted to reflect warrants, restricted stock, and stock options outstanding. Steven R.
